Barrow v Hudson Meridian Constr. Group, LLC (2019 NY Slip Op 08280)





Barrow v Hudson Meridian Constr. Group, LLC


2019 NY Slip Op 08280


Decided on November 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2019

Gische, J.P., Webber, Kern, Moulton, JJ.


10349 161761/15

[*1] Anson Barrow, Plaintiff-Respondent,
vHudson Meridian Construction Group, LLC, et al., Defendants-Appellants.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Robert D. Kalish, J.), entered on or about December 11, 2018,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated October 21, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: NOVEMBER 14, 2019
CLERK